—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated September 26, 1988, which denied her motion for summary judgment.
Ordered that the order is affirmed, with costs.
The Supreme Court found that the plaintiff’s medical evidence sufficiently raised a triable issue of fact as to whether she suffered a serious injury within the meaning of Insurance Law § 5102 (d). The medical report of the plaintiffs treating orthopedist rendered five months after the accident and after an intensive course of physiotherapy revealed that she exhibited "tenderness” and "spasm”, "restricted flexion” 50 to 55 degrees, "extension 10 degrees” and "lateral bending 10 degrees” in both the cervical and lumbosacral spine, and X rays showed abnormalities in the cervical spine. One year after the accident, the plaintiffs orthopedist reexamined her and reiter*773ated his conclusion that she suffered from the same conditions, affirming, "it is my medical opinion that the injuries complained of are of a serious and permanent nature, and due to the period of time that has elapsed, further improvement is doubtful”.
We find that the plaintiff presented sufficient medical evidence of serious injury to defeat the defendant’s motion for summary judgment (see, Baker v Catania, 151 AD2d 629; Lopez v Senatore, 65 NY2d 1017). Sullivan, J. P., Harwood, Balletta and Miller, JJ., concur.